
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(a)


LONG-TERM INCENTIVE COMPENSATION PLAN
(Includes Amendments Through 4/23/2002)


        1.    Purpose.    The purpose of Wells Fargo & Company's Long-Term
Incentive Compensation Plan (the "Plan") is to motivate key employees to produce
a superior return to the stockholders of Wells Fargo & Company by offering them
an opportunity to participate in stockholder gains, by facilitating stock
ownership and by rewarding them for achieving a high level of corporate
financial performance. The Plan is also intended to facilitate recruiting and
retaining talented executives for key positions by providing an attractive
capital accumulation opportunity.

        2.    Definitions.    

2.1The following terms, whenever used in this Plan, shall have the meanings set
forth below:

(a)"Affiliate" means any corporation or limited liability company, a majority of
the voting stock or membership interests of which is directly or indirectly
owned by the Company, and any partnership or joint venture designated by the
Committee in which any such corporation or limited liability company is a
partner or joint venturer.

(b)"Award" means a grant made under this Plan in the form of Performance Shares,
Restricted Stock, Restricted Share Rights, Stock Options, Performance Units,
Stock Appreciation Rights, or Stock.

(c)"Board" means the Board of Directors of the Company.

(d)"Committee" means a committee selected by the Board and consisting of two or
more members of the Board.

(e)"Company" means Wells Fargo & Company, a Delaware corporation.

(f)"Employee" means a regular salaried employee (including an officer or
director who is also an employee) of the Company or an Affiliate.

(g)"Fair Market Value" as of any date means the immediately preceding trading
day's New York Stock Exchange-only closing price of a share of Stock.

(h)"Incentive Stock Option" means any Option designated as such and granted in
accordance with the requirements of Section 422A of the Internal Revenue Code of
1986, as amended.

(i)"Non-Qualified Stock Option" means an Option other than an Incentive Stock
Option.

(j)"Option" means a right to purchase Stock.

(k)"Participant" means a person designated by the Committee to receive an Award
under the Plan who is an Employee at the time of such designation.

(l)"Performance Cycle" means the period of time of not fewer than two years nor
more than five years as specified by the Committee over which Performance Shares
or Performance Units are to be earned.

(m)"Performance Shares" means an Award made pursuant to Section 6 which entitles
a Participant to receive Shares, their cash equivalent or a combination thereof
based on the achievement of performance targets during a Performance Cycle.

(n)"Performance Units" means an Award made pursuant to Section 6 which entitles
a Participant to receive cash, Stock or a combination thereof based on the
achievement of performance targets during a Performance Cycle.

--------------------------------------------------------------------------------

(o)"Plan" means this Long-Term Incentive Compensation Plan, as amended from time
to time.

(p)"Restricted Share Right" means a grant under Section 9 of the right to
receive a Share subject to vesting and such other restrictions imposed pursuant
to said Section, together with dividend equivalents with respect to such Share
if and as so determined by the Committee.

(q)"Restricted Stock" means Stock granted under Section 7 that is subject to
restrictions imposed pursuant to said Section.

(r)For all Awards outstanding on November 2, 1998, "Retirement" means retirement
which would entitle a Participant to a benefit under Section 6.1 or Section 6.2
of the Norwest Corporation Pension Plan or under Section 4.1 or Section 4.2 of
the Norwest Financial Pension Plan if such plans had remained in effect under
their terms as of November 2, 1998. For all Awards granted subsequent to
November 2, 1998, "Retirement" means termination of employment after reaching
the earlier of (i) age 55 with 10 completed years of service, or (ii) 80 points
(with one point credited for each completed age year and one point credited for
each completed year of service), or (iii) age 65. For purposes of this
definition, a Participant is credited with one year of service after completion
of each full 12-month period of employment with the Company or an Affiliate as
determined by the Company or Affiliate.

(s)"Share" means a share of Stock.

(t)"Stock" means the common stock, $12/3 par value per share, of the Company.

(u)"Stock Appreciation Right" means the right to receive a payment in cash or in
Stock or a combination thereof in an amount equal to the excess of the Fair
Market Value of the Stock at the time of exercise over the Fair Market Value of
the Stock at the time of grant.

(v)"Successor" means the legal representative of the estate of a deceased
Participant or the person or persons who may acquire the right to exercise an
Option or to receive Shares issuable in satisfaction of an Award, by bequest or
inheritance.

(w)"Term" means the period during which an Option or Stock Appreciation Right
may be exercised or the period during which the restrictions placed on a
Restricted Share Right or Restricted Stock are in effect.

        2.2    Gender and Number.    Except when otherwise indicated by context,
reference to the masculine gender shall include, when used, the feminine gender
and any term used in the singular shall also include the plural.

        3.    Administration.    The Plan shall be administered by the
Committee. Subject to the provisions of the Plan, the Committee shall have
exclusive power to determine when and to whom Awards will be granted, the form
of each Award, the amount of each Award, and any other terms or conditions of
each Award. The Committee's interpretation of the Plan and of any Awards made
under the Plan shall be final and binding on all persons with an interest
therein. The Committee shall have the authority, subject to the provisions of
the Plan, to establish, adopt and revise rules and regulations relating to the
Plan as it may deem necessary or advisable for the administration of the Plan.

        4.    Shares Available Under the Plan; Limitation on Awards.    The
maximum number of Shares that may be issued under this Plan on and after
April 23, 2002, in addition to Shares which prior to April 23, 2002 were subject
to Awards, shall not exceed the sum of (i) the number of Shares available for,
but not yet subject to, an Award as of April 23, 2002, plus (ii) 50,000,000
Shares. These Shares may

2

--------------------------------------------------------------------------------


consist, in whole or in part, of authorized but unissued Stock or treasury Stock
not reserved for any other purpose. Any Shares subject to the terms and
conditions of an Award under this Plan which are forfeited or not issued because
the terms and conditions of the Award are not met or for which payment is not
made in Stock and any Shares which are used for full or partial payment of the
purchase price of Shares with respect to which an Option is exercised may again
be used for an Award under the Plan. No Employee may be awarded in any calendar
year Options or Stock Appreciation Rights covering an aggregate of more than
7,000,000 Shares. On and after the date referred to in clause (i) above, no more
than five percent of the sum of the numbers of Shares described in clauses
(i) and (ii) above shall be issued pursuant to Awards of unrestricted Stock not
granted in lieu of salary, cash bonus or other cash compensation, Awards of
Performance Shares or Performance Units earned over a Performance Cycle of less
than three years, and Awards of Restricted Stock or Restricted Share Rights
having Terms of less than three years at the time of grant.

        5.    Participation.    Participation in the Plan shall be limited to
key Employees of the Company or an Affiliate selected by the Committee.
Participation is entirely at the discretion of the Committee, and is not
automatically continued after an initial period of participation.

        6.    Performance Shares and Performance Units.    An Award of
Performance Shares or Performance Units under the Plan shall entitle the
Participant to future payments or Shares or a combination thereof based upon the
achievement of pre-established performance targets.

        6.1    Amount of Award.    The Committee shall establish a maximum
amount of a Participant's Award, which amount shall be denominated in Shares in
the case of Performance Shares or in dollars in the case of Performance Units.

        6.2    Communication of Award.    Written notice of the maximum amount
of a Participant's Award and the Performance Cycle determined by the Committee
shall be given to a Participant as soon as practicable after approval of the
Award by the Committee.

        6.3    Amount of Award Payable.    The Committee shall establish maximum
and minimum performance targets to be achieved during the applicable Performance
Cycle. Performance targets established by the Committee shall relate to
corporate, group, unit or individual performance and may be established in terms
of earnings, growth in earnings, ratios of earnings to equity or assets, or such
other measures or standards determined by the Committee. Multiple performance
targets may be used and the components of multiple performance targets may be
given the same or different weighting in determining the amount of an Award
earned, and may relate to absolute performance or relative performance measured
against other groups, units, individuals or entities. Achievement of the maximum
performance target shall entitle the Participant to payment (subject to
Section 6.5) at the full or maximum amount specified with respect to the Award;
provided, however, that notwithstanding any other provisions of this Plan, in
the case of an Award of Performance Shares the Committee in its discretion may
establish an upper limit on the amount payable (whether in cash or Stock) as a
result of the achievement of the maximum performance target. The Committee may
also establish that a portion of a full or maximum amount of a Participant's
Award will be paid (subject to Section 6.5) for performance which exceeds the
minimum performance target but falls below the maximum performance target
applicable to such Award.

        6.4    Adjustments.    At any time prior to payment of a Performance
Share or Performance Unit Award, the Committee may adjust previously established
performance targets or other terms and conditions to reflect events such as
changes in law, regulation, or accounting practice, or mergers, acquisitions or
divestitures.

        6.5    Payment of Awards.    Following the conclusion of each
Performance Cycle, the Committee shall determine the extent to which performance
targets have been attained, and the

3

--------------------------------------------------------------------------------




satisfaction of any other terms and conditions with respect to an Award relating
to such Performance Cycle. The Committee shall determine what, if any, payment
is due with respect to an Award and whether such payment shall be made in cash,
Stock or some combination. Payment shall be made in a lump sum or installments,
as determined by the Committee, commencing as promptly as practicable following
the end of the applicable Performance Cycle, subject to such terms and
conditions and in such form as may be prescribed by the Committee. Payment in
Stock may be in Restricted Stock or Restricted Share Rights.

        6.6    Termination of Employment.    If a Participant ceases to be an
Employee before the end of a Performance Cycle by reason of his death, permanent
disability or Retirement, the Performance Cycle for such Participant for the
purpose of determining the amount of Award payable shall end at the end of the
calendar quarter immediately preceding the date on which such Participant ceased
to be an Employee. The amount of an Award payable to a Participant to whom the
preceding sentence is applicable shall be paid at the end of the Performance
Cycle and shall be that fraction of the Award computed pursuant to the preceding
sentence the numerator of which is the number of calendar quarters during the
Performance Cycle during all of which said Participant was an Employee and the
denominator of which is the number of full calendar quarters in the Performance
Cycle. Upon any other termination of employment of a Participant during a
Performance Cycle, participation in the Plan shall cease and all outstanding
Awards of Performance Shares or Performance Units to such Participant shall be
cancelled.

        7.    Restricted Stock Awards.    An Award of Restricted Stock under the
Plan shall consist of Shares subject to restrictions on transfer, conditions of
forfeiture, and such other terms and conditions as the Committee shall
determine.

        7.1    Award Terms.    An Award of Restricted Stock shall be subject to
such terms, conditions and restrictions as the Committee shall determine,
subject to the provisions of this Plan, including the following:

        (a)    Restrictions.    A statement of the terms, conditions, and
restrictions to which the Restricted Stock awarded is subject, including,
without limitation, terms requiring forfeiture and imposing restriction on
transfer for such Term or Terms as shall be determined by the Committee subject
to the provisions of this Plan. The Committee shall have the authority to permit
in its discretion an acceleration of the expiration of the applicable Term with
respect to any part or all of the Restricted Stock awarded to a Participant in
connection with severance arrangements or changes in law, regulation or
accounting practice.

        (b)    Lapse of Restrictions.    A statement of the terms and any other
conditions upon which any restrictions upon Restricted Stock awarded shall
lapse, as determined by the Committee subject to the provisions of this Plan.
Upon the lapse of the restrictions, Shares free of restrictive legend, if any,
shall be issued to the Participant or his Successor.

        7.2    Term.    Subject to acceleration of the expiration of the Term as
provided in or permitted by this Plan, the minimum Term for Restricted Stock
shall be three years unless the lapse of restrictions is conditioned on the
achievement of one or more pre-established performance targets, in which case
the minimum Term shall be not less than one year, or the Restricted Stock is
granted in lieu of salary, cash bonus or other cash compensation, in which case
there may be no minimum Term.

        7.3    Nontransferability.    Restricted Stock awarded, and the right to
vote such Restricted Stock and to receive dividends thereon, may not be sold,
assigned, transferred, exchanged, pledged, or otherwise encumbered, during the
Term applicable to the Award. A Participant with a Restricted Stock Award shall
have all the other rights of a stockholder including, but not limited to, the
right to receive dividends and the right to vote the Shares.

4

--------------------------------------------------------------------------------




        7.4    Termination of Employment.    If a Participant ceases to be an
Employee prior to the lapse of restrictions by reason of his death, permanent
disability or Retirement, all restrictions on Shares of Restricted Stock held
for his benefit shall immediately lapse. Upon any other termination of
employment prior to the lapse of restrictions, participation in the Plan shall
cease and all Shares of Restricted Stock held for the benefit of a Participant
shall be forfeited by the Participant.

        7.5    Certificates.    Each certificate issued in respect to an Award
of Restricted Stock shall be deposited with the Company or its designee and may,
at the election of the Committee, bear the following legend:

"This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture provisions and restrictions against
transfer) contained in the Long-Term Incentive Compensation Plan and the
Restricted Stock Award. Release from such terms and conditions shall obtain only
in accordance with the provisions of the Plan and the Award, a copy of each of
which is on file in the office of the Secretary of Wells Fargo & Company."

        8.    Stock Awards.    Awards of Stock without restrictions may be made
according to terms and conditions established by the Committee.

        9.    Restricted Share Rights.    An Award of Restricted Share Rights
shall be subject to such terms, conditions and restrictions as the Committee
shall determine, subject to the provisions of this Plan, including the
following:

        9.1    Number and Dividend Equivalents.    The number of Restricted
Share Rights subject to the Award and whether the Award includes dividend
equivalents. If the Award includes dividend equivalents, an amount equal to the
dividends that would have been paid if the Restricted Share Rights had been
issued and outstanding Shares as of the record date for the dividends shall be
paid to the Participant in cash subject to applicable withholding taxes.

        9.2    Restrictions.    The terms, conditions and restrictions to which
the Award is subject, including, without limitation, terms requiring forfeiture
and imposing restriction on transfer for such Term or Terms as shall be
determined by the Committee subject to the provisions of this Plan. The
Committee shall have the authority to permit in its discretion an acceleration
of the expiration of the applicable Term with respect to any part or all of the
Restricted Share Rights awarded to a Participant in connection with severance
arrangements or changes in law, regulation or accounting practice.

        9.3    Term.    Subject to acceleration of the expiration of the Term as
provided in or permitted by this Plan, the minimum Term for Restricted Share
Rights shall be three years unless the lapse of restrictions is conditioned on
the achievement of one or more pre-established performance targets, in which
case the minimum Term shall be not less than one year, or the Restricted Share
Rights are granted in lieu of salary, cash bonus or other cash compensation, in
which case there may be no minimum Term.

        9.4    Lapse of Restrictions; Vesting.    Upon the lapse of the
restrictions, the Restricted Share Rights shall vest and Shares shall be issued
to the Participant in accordance with the terms of the Award as determined by
the Committee. Shares subject to Restricted Share Rights shall have no voting
rights until issued.

        9.5    Nontransferability.    Restricted Share Rights, including, if
applicable, the right to receive dividend equivalents thereon, may not be sold,
assigned, transferred, exchanged, pledged or otherwise encumbered during the
Term applicable to the Award. The Participant may, by completing and signing a
written beneficiary designation form which is delivered to and accepted by the
Company, designate a beneficiary to receive payment of any outstanding
Restricted Share

5

--------------------------------------------------------------------------------




Rights upon the Participant's death. If at the time of the Participant's death
there is not on file a fully effective beneficiary designation form, or if the
designated beneficiary did not survive the Participant, the legal representative
of the Participant's estate shall have the right to receive payment.

        9.6    Termination of Employment.    

        (a)    Due to Death, Disability, or Retirement.    If a Participant
ceases to be an Employee by reason of the Participant's death, permanent
disability or Retirement, all restrictions on the Restricted Share Rights of the
Participant shall lapse in accordance with the terms of the Award as determined
by the Committee.

        (b)    Due to Reasons Other Than Death, Disability, or Retirement.    If
a Participant ceases to be an Employee for any reason other than death,
permanent disability or Retirement, all Restricted Share Rights of the
Participant and all rights to receive dividend equivalents thereon shall
immediately terminate without notice of any kind and shall be forfeited by the
Participant.

        10.    Stock Options.    

        10.1    Award Terms.    An Award of an Option shall be subject to such
terms, conditions and restrictions as the Committee shall determine, subject to
the provisions of this Plan, including the following:

        (a)    Type of Option; Number of Shares.    A statement identifying the
Option represented thereby as an Incentive Stock Option or Non-Qualified Stock
Option, as the case may be, and the number of Shares to which the Option
applies.

        (b)    Option Price.    A statement of the purchase price of the Stock
subject to Option which shall not be less than the Fair Market Value, and in any
event not less than the par value, of the Stock on the date the Option is
granted.

        (c)    Exercise Term.    A statement of the Term of each Option granted
as established by the Committee, provided that no Option shall be exercisable
after ten years from the date of grant. The Committee shall have the authority
to permit an acceleration of previously established Terms, at its discretion.

        (d)    Payment for Shares.    A statement that the purchase price of the
Shares with respect to which an Option is exercised shall be payable at the time
of exercise in accordance with procedures established by the Company. The
purchase price may be payable in cash, in Stock having a Fair Market Value on
the date the Option is exercised equal to the Option price of the Stock being
purchased pursuant to the Option, or a combination thereof, as the Committee
shall determine. The Committee may, either at the time the Option is granted or
any time before it is exercised, subject to such limitations as the Committee
may determine, authorize payment of the purchase price of the Option by delivery
to the Company of irrevocable instructions to a broker, or some other
communication acceptable to the Company, requiring prompt delivery to the
Company of the amount of sale proceeds to pay the Option purchase price and all
applicable withholding taxes resulting from such exercise.

        (e)    Nontransferability.    An Option is not transferable other than
by will, the laws of descent and distribution or by the Participant designating
a beneficiary in accordance with this Section 10.1(e). During the lifetime of
the Participant, Options may be exercised only by the Participant or by the
Participant's legal representative. The Participant may, by completing and
signing a written beneficiary designation form which is delivered to and
accepted by the Company, designate a beneficiary to exercise and receive any
outstanding Options (and all outstanding Stock Appreciation Rights granted in
conjunction with Options) upon the

6

--------------------------------------------------------------------------------




Participant's death. If at the time of the Participant's death there is not on
file a fully effective beneficiary designation form, or if the designated
beneficiary did not survive the Participant, the legal representative of the
Participant's estate shall have the right to exercise the Option.

        (f)    Incentive Stock Options.    In the case of an Incentive Stock
Option, each Option shall be subject to any terms, conditions and provisions as
the Committee determines necessary or desirable in order to qualify the Option
as an Incentive Stock Option (within the meaning of Section 422A of the Internal
Revenue Code of 1986, or any amendment or regulation pertaining to it) or any
other law or regulation providing special tax treatment for stock options and
related stock. Provided, however, that the aggregate Fair Market Value (as
determined at the effective date of the grant) of the Stock with respect to
which Incentive Stock Options are exercisable for the first time by the
Participant during any calendar year shall not exceed $100,000.

        10.2    Termination of Employment Due to Death, Disability, or
Retirement.    

(a)If a Participant ceases to be an Employee by reason of his death, permanent
disability or Retirement, each outstanding Option shall become exercisable to
the extent and for such period or periods determined by the Committee but not
beyond the expiration date of said Option. If a Participant dies before
exercising all outstanding Options, the outstanding Options shall be exercisable
by the Participant's beneficiary determined in accordance with Section 10.1(e).

(b)If a Participant ceases to be an Employee by reason of his death, permanent
disability or Retirement, each outstanding Stock Appreciation Right granted in
conjunction with an Option shall become exercisable to the extent and for such
period or periods determined by the Committee but not beyond the expiration date
of said Stock Appreciation Right. If a Participant dies before exercising all
outstanding Stock Appreciation Rights granted in conjunction with Options, said
outstanding Stock Appreciation Rights shall be exercisable by the Participant's
beneficiary determined in accordance with Section 10.1(e).

        10.3    Termination of Employment for Reasons Other Than Death,
Disability, or Retirement.    Except as otherwise determined by the Committee,
in the event a Participant ceases to be an Employee for any reason other than
his death, permanent disability or Retirement, all rights of the Participant
under this Plan shall immediately terminate without notice of any kind.

        11.    Stock Appreciation Rights.    An Award of a Stock Appreciation
Right shall entitle the Participant, subject to terms and conditions determined
by the Committee, to receive upon exercise of the right all or a portion of the
excess of (i) the Fair Market Value of a specified number of Shares at the time
of exercise over (ii) a specified price which shall not be less than 100% of the
Fair Market Value of the Shares at the time of grant. Stock Appreciation Rights
may be granted in connection with a previously or contemporaneously granted
Option, or independent of any Option. If issued in connection with an Option,
the Committee may impose a condition that exercise of a Stock Appreciation Right
cancels the Option with which it is connected. A Stock Appreciation Right may
not be exercised at any time when the Fair Market Value of the Shares of Stock
to which it relates does not exceed the exercise price of the Option associated
with those Shares.

        11.1    Term.    An Award of a Stock Appreciation Right shall include a
statement of the Term within which the Stock Appreciation Right may be exercised
subject to terms and conditions prescribed by the Committee, provided that no
Stock Appreciation Right shall be exercisable after ten years from the date of
grant. The Committee shall have the authority to permit an acceleration of
previously established exercise Terms.

7

--------------------------------------------------------------------------------

        11.2    Termination of Employment Due to Death, Disability, or
Retirement.    If a Participant ceases to be an Employee by reason of his death,
permanent disability or Retirement, each Stock Appreciation Right then
outstanding which was granted independent of any Option shall become exercisable
to the extent and for such period or periods determined by the Committee but not
beyond the expiration date of said Stock Appreciation Right.

        11.3    Termination of Employment for Reasons Other Than Death,
Disability, or Retirement.    Except as otherwise determined by the Committee,
in the event a Participant ceases to be an Employee for any reason other than
his death, permanent disability or Retirement, all rights of the Participant
under this Plan shall immediately terminate without notice of any kind.

        11.4    Payment.    Upon exercise of a Stock Appreciation Right, payment
shall be made in the form of cash or Stock or some combination thereof as
determined by the Committee. However, notwithstanding any other provisions of
this Plan, in no event may the payment (whether in cash or Stock) upon exercise
of a Stock Appreciation Right exceed an amount equal to 100% of the Fair Market
Value of the Shares at the time of grant.

        12.    Nontransferability of Rights.    Except as otherwise set forth in
this Plan, no rights under any Award will be transferable other than by will or
the laws of descent and distribution, and the rights and the benefits of any
Award may be exercised and received during the lifetime of the Participant only
by the Participant or by the Participant's legal representative.

        13.    Termination of Employment.    

13.1Transfers of employment between the Company and an Affiliate, or between
Affiliates, will not constitute termination of employment for purposes of any
Award.

13.2The Committee may specify whether any authorized leave of absence or absence
for military or government service or for any other reasons will constitute a
termination of employment for purposes of the Award and the Plan.

        14.    Reorganization.    If substantially all of the assets of the
Company are acquired by another corporation or in case of a reorganization of
the Company involving the acquisition of the Company by another entity, then as
to each Participant who is an Employee immediately prior to the consummation of
the transaction:

(a)All outstanding Options and Stock Appreciation Rights shall become
exercisable immediately prior to the consummation of the transaction.

(b)All restrictions with respect to Restricted Stock and Restricted Share Rights
shall lapse immediately prior to the consummation of the transaction, and Shares
free of restrictive legend shall be delivered to the Participant.

(c)All Performance Cycles for the purpose of determining the amounts of Awards
of Performance Shares and Performance Units payable shall end at the end of the
calendar quarter immediately preceding the consummation of the transaction. The
amount of an Award payable shall be that fraction of the Award computed pursuant
to the preceding sentence the numerator of which is the number of calendar
quarters completed in the Performance Cycle through the end of the calendar
quarter immediately preceding the consummation of the transaction and the
denominator of which is the number of full calendar quarters in the Performance
Cycle. The amount of an Award payable shall be paid within sixty days after
consummation of the transaction.

        The Committee shall take such action as in their discretion may be
necessary or advisable to carry out the provisions of this Section.

8

--------------------------------------------------------------------------------


        15.    Board Changes.    On the date that a majority of the Board shall
be persons other than persons (a) for whose election proxies shall have been
solicited by the Board or (b) who are then serving as directors appointed by the
Board to fill vacancies on the Board caused by death or resignation (but not by
removal) or to fill newly-created directorships, then as to any Participant who
is an Employee immediately prior to said date and who ceases to be an Employee
within six months after said date for any reason other than as a result of
death, permanent disability or Retirement:

(i)All outstanding Options and Stock Appreciation Rights shall become
immediately exercisable and may be exercised at any time within six months after
the Participant ceases to be an Employee.

(ii)All restrictions with respect to Restricted Stock and Restricted Share
Rights shall lapse and Shares free of restrictive legend shall be delivered to
the Participant.

(iii)All Performance Cycles for the purpose of determining the amounts of Awards
of Performance Shares and Performance Units payable shall end at the end of the
calendar quarter immediately preceding the date on which said Participant ceased
to be an Employee. The amount of an Award payable to said Participant shall be
that fraction of the Award computed pursuant to the preceding sentence the
numerator of which is the number of calendar quarters during the Performance
Cycle during all of which said Participant was an Employee and the denominator
of which is the number of full calendar quarters in the Performance Cycle. The
amount of an Award payable shall be paid within sixty days after said
Participant ceases to be an Employee.

The Committee shall take such action as in their discretion may be necessary or
advisable to carry out the provisions of this Section.

        16.    Effective Date of the Plan.    

        16.1    Effective Date.    The Plan shall become effective as of
September 25, 1984 upon the approval and ratification of the Plan by the
affirmative vote of the holders of a majority of the outstanding Shares of Stock
present or represented and entitled to vote in person or by proxy at a meeting
of the stockholders of the Company.

        16.2    Duration of the Plan.    The Plan shall remain in effect until
all Stock subject to it shall be distributed, until the Term of all Options or
Stock Appreciation Rights granted under this Plan shall expire, until all
restrictions on Restricted Stock or Restricted Share Rights granted under this
Plan shall lapse, or until the Performance Cycle for any Performance Shares or
Performance Units awarded under this Plan shall end.

        17.    Right to Terminate Employment.    Nothing in the Plan shall
confer upon any Participant the right to continue in the employment of the
Company or any Affiliate or affect any right which the Company or any Affiliate
may have to terminate employment of the Participant.

        18.    Withholding Taxes.    The Company and its Affiliates shall have
the right to deduct from all payments under this Plan, whether in cash or in
Stock, an amount necessary to satisfy any federal, state or local withholding
tax requirements.

        19.    Deferral of Payments.    The Committee may, from time to time,
establish rules and conditions under which a Participant may defer the payment
of Awards.

        20.    Amendment, Modification and Termination of the Plan.    The Board
or Committee may at any time terminate, suspend or modify the Plan, except that
the Board or Committee will not, without authorization of the stockholders of
the Company, effect any change (other than through adjustment for changes in
capitalization as provided in Section 21) which will:

(a)Increase the total amount of Stock which may be awarded under the Plan.

9

--------------------------------------------------------------------------------

(b)Change the class of Employees eligible to participate in the Plan.

(c)Withdraw the administration of the Plan from the Committee.

(d)Permit any person, while a member of the Committee, to be eligible to
participate in the Plan.

(e)Extend the duration of the Plan.

No termination, suspension, or modification of the Plan will adversely affect
any right acquired by any Participant or any Successor under an Award granted
before the date of termination, suspension, or modification, unless otherwise
agreed to by the Participant; but it will be conclusively presumed that any
adjustment for changes in capitalization provided for in Section 21 does not
adversely affect any right.

        21.    Adjustment for Changes in Capitalization.    Any change in the
number of outstanding Shares occurring through Stock splits, reverse Stock
splits, or Stock dividends after the grant of an Award will be reflected
proportionately in the aggregate number of Shares then available for Awards and
in the number of Shares subject to Awards then outstanding; and a proportionate
change will be made in the per share Option price as to any outstanding Options.
Any fractional Shares resulting from adjustments will be rounded to the nearest
whole Share.

10

--------------------------------------------------------------------------------



QuickLinks


LONG-TERM INCENTIVE COMPENSATION PLAN (Includes Amendments Through 4/23/2002)
